Citation Nr: 1412152	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-03 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel
INTRODUCTION

The Veteran had active service from March 1962 to March 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Denver, Colorado.  

The Veteran appeared at a videoconference hearing at the RO in January 2014 before the undersigned Veterans Law Judge presiding in Washington, DC.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  Preexisting right ear hearing loss was revealed on the March 1962 pre-induction examination and permanently increased in severity during service.

2.  The Veteran's current left ear hearing loss is of service origin.


CONCLUSION OF LAW

1.  The Veteran's right ear hearing loss preexisted service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.385 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the preexisting right ear hearing loss was aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.306 (2013).

3.  Resolving all reasonable doubt in the Veteran's favor, left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Ear Hearing Loss

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2013).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. §§ 3.304, 3.306. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207   (1991).

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops. 

Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran maintains that the acoustic trauma that he was exposed to in service as a result of working as radar repairman and firing weapons resulted in his current right ear hearing loss or at least an aggravation of a preexisting right ear hearing loss.  A review of the record reveals that at the time of the March 1962 pre-induction examination, the Veteran had decibel level readings of 15, 15, 15, 15, and 55 in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz . Thus, he had hearing loss for VA rating purposes at 4000 Hertz.  

At the time of the Veteran's January 1965 service separation examination, audiological testing revealed decibel level readings of 0, 0, 25, -, and 45 at 500, 1000, 2000, 3000, and 4000 Hertz.

At the time of a May 2009 VA examination, the Veteran was noted to have served as a radar repairman in the military.  He also reported noise exposure from firing M1, M14, and 50 caliber machine guns without the use of ear protection.  The Veteran had worked as a water plant operator for over twenty years following service and also had a history of hunting and target shooting.  He wore ear protection when performing these post-service employment/recreational activities.  Audiological evaluation performed at that time revealed decibel level readings of 5, 10, 70, 80, and 80 in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz along with 96 percent speech recognition.  The examiner rendered a diagnosis of normal hearing, sloping to a mild to severe sensorineural hearing loss. 

At the time of a September 2009 VA examination, the Veteran was again noted to have been exposed to small and heavy weapons fire in service.  Audiological evaluation performed at that time revealed decibel level readings of 10, 5, 70, 75, and 75 in the right ear at 500, 1000, 2000, 3000 and 4000 Hertz.  The examiner rendered a diagnosis of moderately severe sensorineural hearing loss in the right ear.  The examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of noise exposure in service.  He noted that electronic testing at enlistment and separation showed that the Veteran did not have hearing damage while in service.  

In a November 2009 letter, the veteran's private physician, R. F., M.D., an otolaryngologist, indicated that the Veteran had hearing loss related to his noise exposure in the military.  He noted that the Veteran worked as a radar repairman and had exposure to gunfire without ear protection while in the service.  He stated that over the years, the Veteran had developed a high pitch hearing loss.  He noted that given the high frequency hearing loss that was demonstrated, this was consistent with the reported history of noise exposure.

At his January 2014 hearing, the Veteran testified as to the noise he was exposed to in service both as a result of his duties performed and as a result of firing weapons in service.  He also indicated that no ear protection was provided in service.  The Veteran also reported that he had used ear protection for any noise exposure following service.  

In this case, the Board finds that the evidence is in equipoise on the question of whether the Veteran's preexisting right ear hearing loss, which was present at his pre-entrance examination, permanently increased in severity during service.  When comparing the Veteran's service separation audiological evaluation results to his pre-entrance examination, there are both decibel level readings which are higher and lower than those reported at the time of the pre-entrance examination.  Moreover, as the separation examination does not contain a reading at 3000 Hertz, the results of this examination are incomplete.  Furthermore, the Board finds that the Veteran experienced acoustic trauma in service as evidenced by his duties as a radar repairman for a significant period of time during his period of active service. The Veteran has also reported continuous post-service right ear hearing loss symptoms, which the Board finds credible, and the VA examination audiogram reflects that the Veteran's right ear hearing loss has worsened from his period of service, where an increase in hearing loss was demonstrated. 

While the VA examiner indicated that it was less likely than not that the Veteran's right ear hearing was not related to service, his opinion was based solely upon results of the separation examination.  Moreover, the examiner did not acknowledge that the Veteran had a hearing loss prior to entering service when rendering his opinion.  Furthermore, the Veteran's private physician, an otolaryngologist, related his current right hearing loss to noise exposure in service.  As such, the opinions are at least in equipoise.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for right ear hearing loss, as aggravated in service, have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Left Ear Hearing Loss

Left ear hearing loss, sensorineural in nature, is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. 

For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss (an organic disease of the nervous system), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

The Veteran maintains that this left ear hearing loss arises out exposure to acoustic trauma resulting from duties performed as a radar repairman and when firing weapons in service.  A review of the record reveals that at the time of the May 1968 pre-induction examination, he had decibel level readings of 15, 15, 15, 15, and 15 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Thus, he had normal hearing for VA rating purposes and as defined by Hensley.

At the time of the Veteran's January 1965 service separation examination, audiological testing revealed decibel level readings of 5, 0, 10, -, and 10 at 500, 1000, 2000, 3000, and 4000 Hertz. 

At the time of his May 2009 VA examination, the Veteran reported both in-service and post-service noise exposure.  Audiological evaluation performed at that time revealed decibel level readings of 10, 5, 25, 55, and 55 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz, along with 100 percent speech recognition.  The examiner rendered a diagnosis of normal hearing sloping to moderate sensorineural hearing loss in the left ear.  

At the time of a September 2009 VA examination, the Veteran was again noted to have been exposed to small and heavy weapons fire in service.  Audiological evaluation performed at that time revealed decibel level readings of 10, 5, 30, 55, and 55 in the left ear at 500, 1000, 2000, 3000 and 4000 Hertz.  The examiner rendered a diagnosis of mild sensorineural hearing loss in the left ear.  The examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of noise exposure in service.  He noted that electronic testing at enlistment and separation showed that the Veteran did not have hearing damage while in service.  

In his November 2009 letter, the Veteran's private physician, R. F., M.D., as noted above, indicated that the Veteran had hearing loss related to his noise exposure in the military.  

At his January 2014 hearing, as noted above, the Veteran testified as to his in-service noise exposure.  

In this case, the Board finds that the evidence is in equipoise on the question of whether the Veteran's left ear hearing loss is related to his period of active service.  He experienced acoustic trauma in service as a result of his duties performed as a radar repairman and as a result of exposure to weapons fire.  The Veteran has also been shown to currently have left ear hearing loss for VA rating purposes.  The Veteran has also reported having left ear hearing loss since service, which the Board finds credible.  While the Board notes that the September 2009 VA examiner indicated that it was not as likely as not that the Veteran's current left ear hearing loss was related to service, his rationale was that the Veteran had normal left ear hearing in service.  The examiner did not address the Veteran's in service noise exposure, which has been conceded, when rendering his opinion.  Moreover, the Veteran's private physician, an otolaryngologist, has indicated that the Veteran's current left ear hearing loss is related to his period of service.  As such, the opinions as to the etiology of the Veteran's current left ear hearing loss are at least in equipoise.   

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for left ear hearing loss have been met. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

As the Board is granting the full benefit sought on appeal as it relates to all claims of service connection, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

ORDER

Service connection for right ear hearing loss is granted. 

Service connection for left ear hearing loss is granted


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


